DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) 01/31/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The Examiner notes that paragraph [0037] of the published specification states “[a]s described in detail above, the upper platen assembly 26 and the lower platen assembly 24 may move between a cooking position… to a non-cooking position.”  The Examiner asserts that “details above” are directed toward the upper platen assembly 26, while remaining silent in regards to the lower platen assembly.  Specifically, the instant specification states “[t]he upper platen assembly 26 may be automatically moved….  The upper platen assembly 26 can also be moved to upper platen assembly 26….  The controller 50 can monitor a motor resistance of the actuators that move the upper platen assembly into the cooking position” (paragraph [0034]).  The Examiner concedes that it is plausible that the lower platen assembly could be controlled by a similar method as the upper platen assembly.  Clarity of the record could improve if Applicant would state on the record that the lower platen assembly is controlled in the same mechanism/method as the upper platen assembly.  

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, the limitation that reads “the first assembly is configured to load prepared products at different grilling locations upon the conveyor belt with respect to the lower grilling plate established along the grill length”, as recited in claim 13.  A review of the instant application failed to provide explicit support for this added limitation.  Paragraphs [0027] and [0033] of the published specification provides implicit support.  In other words, cited paragraphs from the instant application stated that the first arm assembly can load products onto different surface locations of the lower grilling plate, which implies that those different 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-10, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close proximity" in claim 1 is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the term “away” in claim 1 is also a relative term which .
Claim 10 recites substantially similar limitations and is rejected for substantially similar reasons,
Regarding claim 5, it is unclear how the track (15) relates to the “lengthwise direction being parallel with respect to the grill length”.  The instant application states that “[t]he rod 44 can be moved in a direction parallel to the length of the grills 20” (paragraph [0027] of the published specification).  Other instances of a “direction parallel to the length of the grill” also referring to the rod 44 and not track 15 (paragraphs [0029]-[0030] of the published specification).  In summary, it is not clear to the Examiner if the Applicant intends to have rod 44 correspond with “the at least one track”, as recited in claim 5.
Regarding claim 16, it is unclear if Applicant intends for the claim to be dependent upon method claim 10 or the system claim 1.  For the purposes of examination, claim 16 will be dependent upon method claim 10.
Claims 2-4, 7, 9-10, and 13-14 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170290345 (hereinafter Garden) in view of U.S. Patent No. 5044264 (hereinafter Forney), U.S. Patent Application Publication No. 20150305555 (hereinafter Nelson), and U.S. Patent Application Publication No. 20160059412 (hereinafter Oleynik).
Regarding claim 1, Garden discloses a cooking system (on-demand robotic food assembly line 102, Fig. 2A, reproduced below, Garden) comprising: at least one cooking unit (oven 158, Fig. 2A, Garden); a first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and a second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden), the first and second arm assemblies configured to move along (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraphs [0115] and [0122], Garden).

    PNG
    media_image1.png
    340
    459
    media_image1.png
    Greyscale

Garden also discloses an electronic hardware controller (order assembly control systems 106, paragraph [0073] and Fig. 1, reproduced below, Garden) in signal communication with the at least one cooking unit (ovens 158a and 158b, Fig. 1, Garden), the first arm assembly and the second arm assembly (transfer conveyors 162a and 162b are assemblies of first transfer conveyor robot 166a and second transfer conveyor robot 166b, respectively, Figs. 1 and 2A, Garden), the controller (order assembly control systems 106, paragraph [0073] and Fig. 1, reproduced below, Garden) configured to control the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a prepared product to the at least one cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one Garden), and to control the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden) to transfer a cooked product from the at least one cooking unit (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden); further comprising a conveyor system (cooking conveyors 160, Fig. 2A, Garden) that includes a conveyor belt (“the cooking conveyors 160 may, for example, take the form of grills or racks 163a, 163b that form a loop or belt that rides on various rollers or axles (not called out in Figures) driven by one or more motors (not called out in Figures) via one or more gears or teethed wheels (not called out in Figures)” (emphasis added), paragraph [0112], Garden) in heated contact with the at least one cooking unit (oven 158, paragraph [0112] and Fig. 2A, Garden).

    PNG
    media_image2.png
    397
    539
    media_image2.png
    Greyscale


Regarding the cooking unit, Garden further discloses:
“’cooking unit’ refers to any device, system, or combination of systems and devices useful in cooking or heating of a food product. While such preparation may include the heating of food products during preparation, such preparation may also include the partial or complete cooking of one or more food products. Additionally, while the term ‘oven’ may be used interchangeably with the term ‘cooking unit’ herein, such usage should not limit the applicability of the systems and methods described herein to only foods which can be prepared in an oven. For example, a hot skillet surface, a deep fryer, a microwave oven, and/or toaster can be considered a ‘cooking unit’ that is included within the scope of the systems, methods, and apparatuses described herein. ” (Emphasis added). See Garden, paragraph [0069].

	Regarding the term robot, Garden further discloses:
“[a]s used herein the terms ‘robot’ or ‘robotic’ refer to any device, system, or combination of systems and devices that includes at least one appendage, typically with an end of arm tool or end effector, where the at least one appendage is selectively moveable to perform work or an operation useful in the preparation a food item or packaging of a food item or food product. The robot may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical Garden, paragraph [0068].

Regarding the prepared/cooked product, Garden further discloses:
“[a]s used herein the terms ‘food item’ and ‘food product’ refer to any item or product intended for human consumption. Although illustrated and described herein in the context of pizza to provide a readily comprehensible and easily understood description of one illustrative embodiment, one of ordinary skill in the culinary arts and food preparation will readily appreciate the broad applicability of the systems, methods, and apparatuses described herein across any number of prepared food items or products, including cooked and uncooked food items or products”. See Garden, paragraph [0067].

However, Garden does not explicitly disclose the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly being pivotable with respect to the lower grilling plate; at least one track; the conveyor belt is disposed between the upper and lower grilling plates, wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt. 
Forney is directed toward a cooking apparatus.  Forney teaches the at least one grill (belt grill 10, Fig. 1, reproduced below, Forney) includes an upper platen assembly (upper platen assembly 34, Fig. 1, Forney), and a lower platen assembly Forney), the upper platen assembly movable with respect to the lower platen assembly (“arrows 42 indicate that the upper platen/belt assembly can be adjusted upwardly or downwardly”, col. 3, ll. 46-48 and Fig. 1, Forney);  the conveyor belt (belt 14, Fig. 1, Forney) is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat (“upper and lower heat platens 34 and 36 are shown as having heating elements 44 encased in the platens”, col. 3, ll. 64-66 and Fig. 1, Forney) to the prepared product (food products 32, Fig. 1, Forney) disposed upon the conveyor belt through the conveyor belt (col. 4, ll. 14-21 and Fig. 1, Forney).

    PNG
    media_image3.png
    198
    423
    media_image3.png
    Greyscale

Further, Forney teaches the upper platen assembly (upper platen assembly 34, Fig. 1, Forney) installed with an upper grilling plate (heated surfaces of platens 72, Fig. 5, reproduced below, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney) installed with a lower grilling plate (heated surfaces of platens 74, Fig. 5, Forney).

    PNG
    media_image4.png
    144
    328
    media_image4.png
    Greyscale

The Examiner takes the position that upper/lower heat platens 34/36 and platens 72/74 are art recognized suitable for cooking food products in a conveyor belt cooking apparatus.  See MPEP 2144.07.  Therefore, the Examiner asserts that a person of ordinary skill in the art would have found it obvious to have substituted upper/lower heat platens 34/36, as shown in Fig. 1, with platens 72/74, as shown in Fig. 5.
Additionally, Forney suggests modification of the platens.  For example, Forney teaches “[t]he heat platens for use with these belts 80 and 82 are flat as in prior, conventional belt cooking devices, rather than having ridges or embossings” (col. 5, ll. 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly movable with respect to the lower platen assembly;  the conveyor belt is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt.  One skilled in the art would have been motivated to combine the references because doing so would “enhance the performance and expand the functionality of a belt grill or belt cooking device”. See Forney, col. 2, ll. 45-49.
However, the cited prior art references do not explicitly teach the upper platen assembly being pivotable with respect to the lower grilling plate; at least one track; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt. 
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches wherein the upper platen assembly (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson) move between a cooking position and a non-cooking position (paragraph [0018] and Fig. 2, Nelson) and the lower platen assembly (lower platen assembly 24, paragraph [0018] and Fig. 2, Nelson) move between a cooking position and a non-cooking position (“the lower platen assembly 24 includes a plurality of leveling mechanisms 50 for controlling the tilt, angle, and/or attitude of the grilling surface 32 of the lower platen assembly 24”, paragraph [0020], Nelson), wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt (“adjust the overall position of the lower grilling surface 32 to achieve a desired gap 36 based on the type of food item being cooked”, paragraph [0027], Nelson), wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt (“adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle”, paragraph [0028], Nelson).

    PNG
    media_image5.png
    354
    360
    media_image5.png
    Greyscale

Additionally, Nelson teaches “that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly” (emphasis added) (paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Nelson to provide the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt.  One skilled in the art would have been motivated to combine Nelson, paragraph [0005].
However, the cited prior art references do not explicitly teach at least one track. 
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches at least one track (rail system 1170, paragraph [0483] and Fig. 41A, reproduced below, Oleynik).

    PNG
    media_image6.png
    346
    540
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garden to incorporate the teachings of Oleynik to provide at least one track.  One skilled in the art would have been motivated to combine the references because Oleynik, paragraph [0301].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the cited prior art references teach the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden). Further, Garden discloses that the first and second arm assemblies may be coupled to an appendage of a transfer conveyor robot as an end effector or end of arm tool (paragraphs [0115] and [0122], respectively, Garden).  Additionally, Garden discloses that the first end effector is configured to move in a plurality of directions (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraph [0115], Garden) to transfer the prepared product from a preparation station (the first or primary assembly conveyor 122a, paragraph [0080] and Fig. 2A, Garden) to the grill (belt grill 10, Fig. 1, Forney) and the second end effector is configured to move in a plurality of directions (“maybe able to move the second transfer conveyor 162b with 6 degrees of freedom, for example as illustrated by the coordinate system 216b”, paragraph [0122], Garden) to transfer the cooked product (partially cooked sauced, cheesed and topped dough 202f, Garden) from the grill (belt grill 10, Fig. 1, Forney)  to a second conveyor/preparation station (122b, Fig. 2A, Garden) prior to reaching a staging system (rack 199, paragraph [0130] and Fig. 2A, Garden).
Garden further discloses:
“[t]he example on-demand robotic food assembly line 102 illustrated in FIGS. 1, 2A, and 2B is now discussed in terms of an exemplary workflow, although one of skill in the art will recognize that any given application (e.g., type of food item) may require additional equipment, may eliminate or omit some equipment, and/or may arrange equipment in a different order, sequence or workflow.” (Emphasis added).  See Garden, paragraph [0077].

As discussed above, Garden discloses a variety of cooking methods and food products.  The Examiner takes the position that if a food product does not require further processing after being cooked, a person of ordinary skill in the art would readily understand removing the second conveyor/preparation station 122b and modifying the second transfer conveyor robot 166b to deposit the prepared food product into directly into the rack 199.
However, Garden does not explicitly disclose a first utensil and a second utensil.
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches a first utensil and a second utensil (“[t]he robotic arms 70 and the robotic hands 72 operate the standardized handles and utensils 80 in the cooking process”, paragraph [0325] and Fig. 15D, reproduced below, Oleynik).

    PNG
    media_image7.png
    374
    552
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Oleynik to provide a first utensil and a second utensil.  One skilled in the art would have been motivated to combine the references because doing so would maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, Garden discloses wherein the staging system is heated (“[t]he ovens 197 maybe pre-mounted or pre-installed in a rack 199”, paragraph [0130], Garden).
Nelson) extends along a first direction to define a grill length (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L2 corresponding with the grill length) and a second direction to define a grill width (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L1 corresponding with the grill length).

    PNG
    media_image8.png
    357
    392
    media_image8.png
    Greyscale


Regarding claim 5, the cited prior art references teach all of the limitations of claim 4, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach the first and second utensils (“[t]he robotic arms 70 Oleynik) are configured to move in a vertical direction with respect to the lower grilling plate (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 1, Nelson) and a lengthwise direction (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraphs [0115] and [0122], Garden) along the at least one track (rail system 1170, paragraph [0483] and Fig. 41A, Oleynik), the lengthwise direction being parallel with respect to the grill length (the Examiner asserts that a person of ordinary skill in the art would have found it obvious that the control systems of Gardner and Oleynik would, at least, be capable of moving a utensil in a direction parallel with respect to the grill length).
Regarding claim 7, the cited prior art references teach all of the limitations of claim 5, which claim 7 depends upon, as discussed above.  Additionally, the cited prior art references teach the controller (order assembly control systems 106, paragraph [0073] and Fig. 1, Garden), the upper platen (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson), the cooking position (Fig. 1, Nelson), the lower platen (lower platen assembly 24, paragraph [0018] and Fig. 2, Nelson), and the non-cooking position (Fig. 2, Nelson).

    PNG
    media_image5.png
    354
    360
    media_image5.png
    Greyscale

However, the cited prior art references, as currently applied, do not teach a command signal that pivots the upper platen.
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches (“[t]he upper platen assembly 26 may be moved between the raised and lowered positions either automatically or manually”, paragraph [0017], Nelson).  The Examiner takes the position that a person of ordinary skill in the art would recognize that automatic operation of the raising/lowering of the upper platen refers to a command signal that pivots the upper platen.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Nelson to provide a command signal that pivots the upper platen.  One skilled in the art would have been motivated to combine the Nelson, paragraph [0005].
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the controller (order assembly control systems 106, paragraph [0073] and Fig. 1, Garden) controls the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b.”, paragraph [0117] and Fig. 2A, Garden), and to control the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2A, Garden) to transfer a cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden).
Regarding claim 10, Garden discloses a method of handling food products (paragraph [0067], Garden) to be cooked by a cooking system (on-demand robotic food assembly line 102, Fig. 2A, reproduced below, Garden), the method Garden) included with at least one cooking unit (oven 158, Fig. 2A, Garden) to a cooking temperature (“the ovens 158 may produce a temperature above 500 F, preferably in the 700 F and above range. The ovens 158 will typically be at or proximate the same temperature, although such is not limiting”, paragraph [0112], Garden); moving a thermally conductive (stainless steel, paragraph [0112], Garden) conveyor belt (“the cooking conveyors 160 may, for example, take the form of grills or racks 163a, 163b that form a loop or belt that rides on various rollers or axles (not called out in Figures) driven by one or more motors (not called out in Figures) via one or more gears or teethed wheels (not called out in Figures)” (emphasis added), paragraph [0112], Garden).

    PNG
    media_image1.png
    340
    459
    media_image1.png
    Greyscale

Garden also discloses outputting a first position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via an electronic hardware controller (order assembly control systems 106, paragraph [0229] and Fig. 1, reproduced below, Garden), to move a first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) and to transfer a prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden).

    PNG
    media_image2.png
    397
    539
    media_image2.png
    Greyscale

Garden also discloses outputting a first end effector position signal (“[c]ommands can, for example, include commands to load a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229], Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a first end effector (“may be able to move the first transfer conveyor 162a with 6 degrees of freedom, for example as illustrated by the coordinate system 216a”, paragraph [0115], Garden) installed on the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer the prepared product from a preparation station (the first or primary assembly conveyor 122a, paragraph [0080] and Fig. 2A, Garden) to the conveyor belt (cooking conveyors 160a, 160b, paragraph [0117] and Fig. 2A, Garden); loading, via the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden), the prepared product to the conveyor belt (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden); outputting a second position signal, via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), to move a second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) with respect to the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) to transfer a conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2 A, Garden); outputting a second end effector position signal (“[c]ommands can, for example, include commands to load [or unload] a pizza from a primary assembly line to one of two or more cooking conveyors”, paragraph [0229] and Fig. 2A, Garden), via the controller (order assembly control systems 106, paragraph [0229] and Fig. 1, Garden), that moves a second end effector (“maybe able to move the second transfer conveyor 162b with 6 degrees of freedom, for example as illustrated by the coordinate system 216b”, paragraph [0122], Garden) installed on the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden) to transfer the cooked product from the cooking unit (oven 158, paragraph [0112] and Fig. 2A, Garden) to a second conveyor/preparation station 122b prior to reaching a staging system (rack 199, paragraph [0130] and Fig. 2A, Garden).
Garden further discloses:
“[t]he example on-demand robotic food assembly line 102 illustrated in FIGS. 1, 2A, and 2B is now discussed in terms of an exemplary workflow, although one of skill in the art will recognize that any given application (e.g., type of food item) may require additional equipment, may eliminate or omit some equipment, and/or may arrange equipment in a different order, sequence or workflow.” (Emphasis added).  See Garden, paragraph [0077].

Garden also discloses to transfer the prepared product to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden) and to remove the cooked product from the cooking unit (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden); and removing, via the second arm assembly (second transfer conveyor robot 166b, paragraph [0122] and Fig. 2B, Garden), the cooked product from the conveyor belt (“[t]he second appendage 164b can be first be operated to move the second transfer conveyor 162b proximate an end of one of the cooking conveyors 160a, 160b to retrieve sauced, cheesed, and topped flatten and partially cooked dough 202f from the oven conveyor 160a, 160b”, paragraph [0122] and Fig. 2A, Garden).
Moreover, Garden discloses a period of time to allow a grilling process upon the prepared product disposed upon the conveyor belt to be completed (“[t]he amount of charring may be based on the temperature and/or time spent traversing the oven 158 on the respective cooking conveyor 160”, paragraph [0112]-[0114], Garden).
Garden further discloses:
“’cooking unit’ refers to any device, system, or combination of systems and devices useful in cooking or heating of a food product. While such preparation may include the heating of food products during preparation, such preparation may also include the partial or complete cooking of one or more food products. Additionally, while the term ‘oven’ may be used interchangeably with the term ‘cooking unit’ herein, such usage should not limit the applicability of the systems and methods described herein to only foods which can be prepared in an oven. For example, a hot skillet surface, a deep fryer, a microwave oven, and/or toaster can be considered a ‘cooking unit’ that is included within the scope of the systems, methods, and apparatuses described herein. ” (Emphasis added). See Garden, paragraph [0069].

	Regarding the term robot, Garden further discloses:
“[a]s used herein the terms ‘robot’ or ‘robotic’ refer to any device, system, or combination of systems and devices that includes at least one appendage, typically with an end of arm tool or end effector, where the at least one appendage is selectively moveable to perform work or an operation useful in the preparation a food item or packaging of a food item or food product. The robot may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical sensors used with machine-vision algorithms, position encoders, temperature sensors, moisture or humidity sensors). Alternatively, one or more robots can be remotely controlled by a human operator.” See Garden, paragraph [0068].

Regarding the prepared/cooked product, Garden further discloses:
“[a]s used herein the terms ‘food item’ and ‘food product’ refer to any item or product intended for human consumption. Although illustrated and described herein in the context of pizza to provide a readily comprehensible and easily understood description of one illustrative embodiment, one of ordinary skill in the culinary arts and food preparation will readily appreciate the broad applicability of the systems, methods, and apparatuses described herein across any number of prepared food items or products, including cooked and uncooked food items or products”. See Garden, paragraph [0067].

However, Garden does not explicitly disclose the grilling surface comprises an upper platen assembly installed with an upper grilling plate and a lower platen assembly installed with a lower grilling plate, the upper platen assembly being pivotable with respect to the lower grilling plate; moving a conveyor belt over the lower gilling plate and below the upper grilling plate wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt; move a first arm assembly along a track; transferring the upper platen assembly and the lower platen assembly to the cooking position; transferring the upper platen assembly and the lower platen assembly to the non-cooking position; move a second arm assembly along the track.
Forney is directed toward a cooking apparatus.  Forney teaches the at least one grill (belt grill 10, Fig. 1, reproduced below, Forney) includes an upper platen assembly (upper platen assembly 34, Fig. 1, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney), the upper platen assembly movable with respect to the lower platen assembly (“arrows 42 indicate that the upper platen/belt assembly can be adjusted upwardly or downwardly”, col. 3, ll. 46-48 and Fig. 1, Forney);  moving a conveyor belt over the lower gilling plate and below the upper grilling plate (belt 14, Fig. 1, Forney), wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat (“upper and lower heat platens 34 and 36 are shown as having Forney) to the prepared product (food products 32, Fig. 1, Forney) disposed upon the conveyor belt through the conveyor belt (col. 4, ll. 14-21 and Fig. 1, Forney) and .

    PNG
    media_image3.png
    198
    423
    media_image3.png
    Greyscale

Further, Forney teaches the upper platen assembly (upper platen assembly 34, Fig. 1, Forney) installed with an upper grilling plate (heated surfaces of platens 72, Fig. 5, reproduced below, Forney), and a lower platen assembly (lower platen assembly 36, Fig. 1, Forney) installed with a lower grilling plate (heated surfaces of platens 74, Fig. 5, Forney).

    PNG
    media_image4.png
    144
    328
    media_image4.png
    Greyscale

The Examiner takes the position that upper/lower heat platens 34/36 and platens 72/74 are art recognized suitable for cooking food products in a conveyor 
Additionally, Forney suggests modification of the platens.  For example, Forney teaches “[t]he heat platens for use with these belts 80 and 82 are flat as in prior, conventional belt cooking devices, rather than having ridges or embossings” (col. 5, ll. 60-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide the at least one grill includes an upper platen assembly installed with an upper grilling plate, and a lower platen assembly installed with a lower grilling plate, the upper platen assembly movable with respect to the lower platen assembly;  the conveyor belt is disposed between the upper and lower grilling plates, wherein the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt.  One skilled in the art would have been motivated to combine the references because doing so would “enhance the performance and expand the functionality of a belt grill or belt cooking device”. See Forney, col. 2, ll. 45-49.
the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt; move a first arm assembly along a track; transferring the upper platen assembly and the lower platen assembly to the cooking position; transferring the upper platen assembly and the lower platen assembly to the non-cooking position; move a second arm assembly along the track. 
Nelson is directed toward grilling appliance with lower platen position control.  Nelson teaches wherein the upper platen assembly (upper platen assembly 26, paragraph [0018] and Fig. 2, reproduced below, Nelson) move between a cooking position and a non-cooking position (paragraph [0018] and Fig. 2, Nelson) and the lower platen assembly (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 2, Nelson) move between a cooking position and a non-cooking position (“the lower platen assembly 24 includes a plurality of leveling mechanisms 50 for controlling the tilt, angle, and/or attitude of Nelson), wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt (“adjust the overall position of the lower grilling surface 32 to achieve a desired gap 36 based on the type of food item being cooked”, paragraph [0027], Nelson), wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt (“adjust the position of the lower platen assembly 24 such that the lower grilling surface 32 is generally tilted, with the lower side of the lower platen assembly 24 being arranged adjacent a grease receptacle (not shown). As a result of the slope of the lower grilling surface 32, the grease, water, and other debris collected thereon will move from the lower grilling surface 32 toward the grease receptacle”, paragraph [0028], Nelson).

    PNG
    media_image5.png
    354
    360
    media_image5.png
    Greyscale

Nelson teaches “that the upper platen assembly 26 is configured to pivot relative to the lower platen assembly” (emphasis added) (paragraph [0017]).
Further, Nelson teaches transferring the upper platen assembly and the lower platen assembly to the cooking position (“the leveling mechanisms 50 can apply a controlled pressure to the lower grilling surface 32 to enhance the sear and taste of the items being cooked thereon”, paragraph [0029], Neslon); transferring the upper platen assembly and the lower platen assembly to the non-cooking position (“grill 20 may be automatically calibrated to ensure that the gap 36 between the lower grilling surface 32 and the upper grilling surface 34”, paragraph [0024], Nelson).  Moreover, Nelson teaches “[t]he upper platen assembly 26 may be moved between the raised and lowered positions either automatically or manually”, paragraph [0017], Nelson.  Furthermore, Nelson teaches “lower grilling surface 32 [lowers] such as in response to pressing a button or automatically at the end of each cooking cycle for example” (paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Nelson to provide the upper platen assembly being pivotable with respect to the lower grilling plate; wherein the upper platen assembly and the lower platen assembly each move between a cooking position and a non-cooking position, wherein when in the cooking position the lower platen assembly is in close proximity to the conveyor belt to allow the lower grilling plate to transfer heat to the prepared product disposed upon the conveyor belt through the conveyor belt, wherein when the lower platen assembly is in the non-cooking position the lower platen assembly is away from the conveyor belt; transferring the upper platen assembly and the lower platen assembly to the cooking position; transferring the upper platen assembly and the lower platen assembly to the non-cooking position.  One skilled in the art would have been motivated to combine the references because doing so would make the cooking device adjustable for cooking a variety of foods. See Nelson, paragraph [0005].
However, the cited prior art references do not explicitly teach at least one track. 
Oleynik is directed toward robotic control platform for performing complex tasks such as cooking.  Oleynik teaches at least one track (rail system 1170, paragraph [0483] and Fig. 41A, reproduced below, Oleynik).

    PNG
    media_image6.png
    346
    540
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Garden to incorporate the teachings of Oleynik to provide at least one track.  One skilled in the art would have been motivated to combine the references because doing so would maximize the precise replication of preparing a food dish.  See Oleynik, paragraph [0301].
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 10, which claim 14 depends upon, as discussed above. Additionally, Garden discloses further comprising heating a holding surface of the staging system (rack 199, paragraph [0130] and Fig. 2A, Garden) to reduce a cooling rate of the cooked product (“[t]he ovens 197 may be pre-mounted or pre-installed in a rack 199”, paragraph [0130], Garden).
Forney).

    PNG
    media_image3.png
    198
    423
    media_image3.png
    Greyscale

However, the cited prior art references, as currently applied, do not teach wherein the at least one grill includes a plurality of grills.
Forney is directed toward a cooking apparatus.  Forney teaches wherein the at least one grill includes (belt grill 10, Fig. 1, Forney) a plurality of grills (“platens 34 and 36 are illustrated schematically as being divided into three sections”, col. 3, ll. 30-32 and Fig. 1, Forney).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garden to incorporate the teachings of Forney to provide wherein the at least one grill includes a plurality of grills.  One skilled in the art would have been motivated to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garden in view of Forney, Nelson, Oleynik, and further in view of U.S. Patent Application Publication No. 20060254430 (hereinafter Nevarez) presented as evidentiary support.
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 10, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the lower grilling plate (lower platen assembly 24 includes a lower grilling surface 32, paragraph [0018] and Fig. 1, Nelson) extends along a first direction to define a grill length (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L2 corresponding with the grill length) and a second direction to define a grill width (see annotated Fig. 6 from Nelson, produced below, with an arrow parallel with L1 corresponding with the grill length), and wherein the first arm assembly (first transfer conveyor robot 166a, paragraph [0115] and Fig. 2A, Garden) is configured to load prepared products to the cooking unit (“[t]he first appendage 164a can then be operated to move the first transfer conveyor 162a proximate a start of one of the cooking conveyors 160a, 160b”, paragraph [0117] and Fig. 2A, Garden).

    PNG
    media_image8.png
    357
    392
    media_image8.png
    Greyscale


However, the cited prior art references, as currently applied, do not explicitly teach load prepared products at different grilling locations upon the conveyor belt with respect to the lower grilling plate.
Examiner takes the position that it is common knowledge of placing prepared products at different grilling locations is a normal utilization of a grill, in general.  As evidentiary support, Examiner points to how the food products 72 are arranged on the grill as shown in Fig. 1, reproduced below, from Nevarez.

    PNG
    media_image9.png
    375
    338
    media_image9.png
    Greyscale

As discussed in the Claim Interpretation Section above, the Examiner takes the position that a teaching of placement of food on a grilling plate would also correspond to placement of food on a conveyor belt, if the conveyor belt is above the grilling plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 20150305557 (hereinafter Nelson’557) teaches a two-sided grill with movable lower plate.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761